Friday, June 24, 2011


Mr. Percy L. Isgitt
Isgitt, Dees & Turcotte
800 Sawyer St.
Houston, TX 77007


Ms. Amy Douthitt Maddux
Shipley Snell Montgomery LLP
4600 First City Tower, 1001 Fannin
Houston, TX 77002
Mr. Richard L. Tate
Tate Moerer & King, LLP
206 South 2nd Street
Richmond, TX 77469

RE:   Case Number:  10-0592
      Court of Appeals Number:  14-08-00756-CV
      Trial Court Number:  06-CV-148738

Style:      JOHN GANIM
      v.
      J. FAROUK (FRANK) ALATTAR

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov  or  call  (512)463-1312  ext.  41367.   (Justice
Guzman not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Michael A. Cruz, Deputy Clerk
Enclosure
|cc:|Mr. Christopher A.|
|   |Prine             |
|   |Ms. Annie Elliot  |